EXHIBIT 10.17
SEVENTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
     THIS SEVENTEENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of the 25th day of June, 2008 by and among the
banks that are or may from time to time become parties hereto (individually a
“Bank” and collectively, the “Banks”), LASALLE BANK NATIONAL ASSOCIATION, a
national banking association (in its individual capacity, “LaSalle”), as agent
(“Agent”) for the Banks, and SIGMATRON INTERNATIONAL, INC., a Delaware
corporation (the “Borrower”).
W I T N E S S E T H:
     WHEREAS, Agent, the Banks and Borrower are parties to that certain Loan and
Security Agreement dated as of August 25, 1999 (the “Original Agreement”), as
amended by that certain Amendment to Loan and Security Agreement dated as of
August 31, 2000, that certain Forbearance Agreement and Second Amendment to Loan
and Security Agreement dated as of February 1, 2001, that certain Forbearance
Agreement and Third Amendment to Loan and Security Agreement dated as of May 31,
2001, that certain Forbearance Agreement and Fourth Amendment to Loan and
Security Agreement dated as of July 31, 2001, that certain Fifth Amendment to
Loan and Security Agreement dated as of November 30, 2001, that certain Sixth
Amendment to Loan and Security Agreement dated as of April 22, 2002, that
certain Seventh Amendment to Loan and Security Agreement dated as of October 16,
2002, that certain Eighth Amendment to Loan and Security Agreement dated as of
February 19, 2004, that certain Ninth Amendment to Loan and Security Agreement
dated as of March 11, 2005, that certain Tenth Amendment to Loan and Security
Agreement dated as of July 14, 2005, that certain Eleventh Amendment to Loan and
Security Agreement dated as of September 12, 2005, that certain Twelfth
Amendment to Loan and Security Agreement dated as of July 31, 2006, that certain
Thirteenth Amendment to Loan and Security Agreement dated as of October 20,
2006, that certain Fourteenth Amendment to Loan and Security Agreement dated as
of January 31, 2007, that certain Fifteenth Amendment to Loan and Security
Agreement dated as of April 30, 2007 and that certain Sixteenth Amendment to
Loan and Security Agreement dated as of March 30, 2008 (the Original Agreement
and all of the foregoing amendments are collectively referred to as the
“Agreement”); and
     WHEREAS, the Borrower and the Banks have agreed to further amend the
Agreement to modify certain provisions of the Agreement as set forth herein.
     NOW, THEREFORE, for and in consideration of the premises and mutual
agreements herein contained and for the purposes of setting forth the terms and
conditions of this Amendment, the parties, intending to be bound, hereby agree
as follows:
     1. Incorporation of the Agreement. All capitalized terms which are not
defined hereunder shall have the same meanings as set forth in the Agreement,
and the Agreement, to the extent not inconsistent with this Amendment, is
incorporated herein by this reference as though the same were set forth in its
entirety. To the extent any terms and provisions of the Agreement are
inconsistent with the amendments set forth in Paragraph 2 below, such terms and
provisions

 



--------------------------------------------------------------------------------



 



shall be deemed superseded hereby. Except as specifically set forth herein, the
Agreement shall remain in full force and effect and its provisions shall be
binding on the parties hereto.
     2. Amendment of the Agreement.
          (a) The definition of the terms “Bank Product Agreements”, “Bank
Product Obligations”, “Bank Products”, “Hedging Agreement”, and “Hedging
Obligation” are hereby added to Paragraph 1.1 of the Agreement to read as
follows:
     “Bank Product Agreements” shall mean those certain agreements entered into
from time to time by the Borrower or any Subsidiary with the Bank or any
Affiliate of the Bank concerning Bank Products.
     “Bank Product Obligations” shall mean all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by the Borrower
or any Subsidiary to the Bank or any Affiliate of the Bank pursuant to or
evidenced by the Bank Product Agreements and irrespective of whether for the
payment of money, whether direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising.
     “Bank Products” shall mean any service or facility extended to the Borrower
or any Subsidiary by the Bank or any Affiliate of the Bank, including:
(a) credit cards, (b) credit card processing services, (c) debit cards,
(d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) Hedging Agreements.
     “Hedging Agreement” shall mean any interest rate, currency or commodity
swap agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.
     “Hedging Obligation” shall mean, with respect to any Person, any liability
of such Person under any Hedging Agreement.
          (b) The definition of the terms “Borrower’s Liabilities” and “Maturity
Date” appearing in Paragraph 1.1 of the Agreement are hereby amended and
restated to read as follows:
     “Borrower’s Liabilities” means all obligations and liabilities of Borrower
in the aggregate to Bank (including, without limitation, all debts, claims,
reimbursement obligations, Hedging Obligations, Bank Product Obligations and
indebtedness) whether primary, secondary, direct, contingent, fixed or
otherwise, heretofore, now and/or from time to time hereafter owing, due or
payable, however evidenced, created, incurred, acquired or owing and however
arising, whether under this Agreement, the Other Agreements, Bank Product
Agreements or Hedging Agreements, or by oral agreement or operation of law or
otherwise.
     Maturity Date” means (i) September 30, 2010 with respect to all Revolving
Loans and (ii) June 30, 2011 with respect to the Term Loan.

2



--------------------------------------------------------------------------------



 



          (c) Paragraphs 11.2(f)(v) and (vi) of the Agreement are hereby amended
and restated to read as follows:
     (v) Not permit the aggregate amount of Capital Expenditures to exceed
$3,500,000 in any fiscal year (excluding any Capital Expenditures associated
with Sigmatron’s plant located in China).
     (vi) Maintain EBITDA of not less than $7,000,000 measured quarterly on a
rolling twelve month basis.
     3. Consent. Pursuant to the request of the Borrower, Agent and each of the
Banks hereby consent to, and waive any Event of Default arising or occurring
under Paragraphs 11.3(a), 11.3(b)(iv), 11.3(e) and 11.3(i) of the Loan Agreement
as a result of (i) the purchase by the Borrower or its Subsidiary of certain
real estate located in Acuna, Mexico (the “Acuna Real Estate”) and (ii) the
incurrence of $1,000,000 in indebtedness to finance said real estate which shall
be subject to the following conditions.
          (a) No Event of Default exists or would be caused by the purchase of
the Acuna Real Estate;
          (b) The aggregate purchase price for the Acuna Real Estate shall not
exceed $1,000,000; (the “Acuna Debt”);
          (c) The Acuna Debt will be secured solely by the Acuna Real Estate and
no other assets of the Borrower; and
          (d) The Borrower shall provide the Bank with certified copies of all
operative documents evidencing the purchase of the Acuna Real Estate promptly
upon the closing of the Purchase.
     The Borrower hereby acknowledges that the waiver contained in this
Amendment is granted by Agent and the Banks only for the limited purpose set
forth herein and each term and provision of the Agreement continues in full
force and effect. The waiver in no manner creates a course of dealing or
otherwise impairs the future ability of the Agent or the Banks to declare an
Event of Default under or otherwise enforce the terms of the Agreement.
     4. Representations and Warranties. The representations and warranties set
forth in the Agreement and all covenants set forth in the Agreement shall be
deemed remade and affirmed as of the date hereof by Borrower, except any and all
references to the Agreement in such representations, warranties and covenants
shall be deemed to include this Amendment. Borrower hereby expressly reaffirms,
reinstates and assumes (on the same basis as set forth in the Agreement) all of
the obligations and liabilities to the Agent as set forth in the Agreement and
this Amendment, and agrees to be bound by and abide by and operate and perform
under and pursuant to and comply fully with all of the terms, conditions,
provisions, agreements, representations, undertakings, warranties, guarantees,
indemnities, grants of security interest and covenants contained in the
Agreement. Borrower also acknowledges and reaffirms that the Agreement, as
amended by this Amendment, is in full force and effect and that no defenses
exist as of the date of this Amendment to Borrower’s full compliance with the
Agreement, as amended

3



--------------------------------------------------------------------------------



 



by this Amendment. Borrower hereby acknowledges that the security interests
granted in the Agreement constitute a valid continuing first Lien in and to the
Collateral. No Event of Default has occurred and is continuing and no event has
occurred and is continuing which, with the lapse of time, the giving of notice,
or both, would constitute such an Event of Default under the Agreement.
     5. Delivery of Documents/Information. Prior to entering into this
Amendment, Agent shall have received from the Borrower the following fully
executed documents, in form and substance satisfactory to Agent and each Bank,
and all of the transactions contemplated by each such document shall have been
consummated or each condition contemplated by each such document shall have been
satisfied:
          (a) this Amendment;
          (b) Substitute Revolving Notes in favor of each Bank; and
          (c) such other document and certificates as Agent may request.
     6. Reference to the Effect on the Agreement.
          (a) References. Upon the date of this Amendment and on and after the
date hereof, each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Agreement, as amended hereby.
          (b) Ratification. As specifically modified above, the Agreement and
all other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect, and are hereby
ratified and confirmed.
     7. Representations and Warranties of the Borrower. Borrower hereby
represents and warrants to Agent and the Banks as of the date hereof as follows:
          (a) The execution and delivery of this Amendment and the performance
by Borrower of its obligations hereunder are within Borrower’s powers and
authority, have been duly authorized by all necessary corporate action and do
not and will not contravene or conflict with the Certificate of Incorporation or
By-laws of Borrower.
          (b) The Agreement (as amended by this Amendment) and the Other
Agreements constitute legal, valid and binding obligations enforceable in
accordance with their terms by Agent and the Banks against Borrower, and
Borrower expressly reaffirms each of its obligations under the Agreement (as
amended by this Amendment) and each of the Other Agreements, including, without
limitation, Borrower’s Liabilities. Borrower further expressly acknowledges and
agrees that Agent has a valid, duly perfected, first priority and fully
enforceable security interest in and lien against each item of Collateral except
as otherwise set forth in the Agreement. Borrower agrees that it shall not
dispute the validity or enforceability of the Agreement (as it was stated before
and after this Amendment) or any of the Other Agreements or any of its
respective obligations thereunder, or the validity, priority, enforceability or
extent of Agent’s security interest in or lien against any item of Collateral,
in any judicial, administrative or other proceeding;

4



--------------------------------------------------------------------------------



 



          (c) No consent, order, qualification, validation, license, approval or
authorization of, or filing, recording, registration or declaration with, or
other action in respect of, any governmental body, authority, bureau or agency
or other Person is required in connection with the execution, delivery or
performance of, or the legality, validity, binding effect or enforceability of,
this Amendment; and
          (d) The execution, delivery and performance of this Amendment by
Borrower does not and will not violate any law, governmental regulation,
judgment, order or decree applicable to Borrower and does not and will not
violate the provisions of, or constitute a default or any event of default
under, or result in the creation of any security interest or lien upon any
property of Borrower pursuant to, any indenture, mortgage, instrument, contract,
agreement or other undertaking to which Borrower is a party or is subject or by
which Borrower or any of its real or personal property may be bound.
     8. Releases; Indemnities.
          (a) In further consideration of the Banks’ execution of this
Amendment, Borrower, and on behalf of its successors, assigns, subsidiaries and
Affiliates, hereby forever releases Agent and each Bank and their respective
successors, assigns, parents, subsidiaries, Affiliates, officers, employees
directors, agents and attorneys (collectively, the “Releasees”) from any and all
debts, claims, demands, liabilities, responsibilities, disputes, causes,
damages, actions and causes of action (whether at law or in equity) and
obligations of every nature whatsoever, whether liquidated or unliquidated,
known or unknown, matured or unmatured, fixed or contingent (collectively,
“Claims”), that Borrower may have against the Releasees which arise from or
relate to any actions which the Releasees may have taken or omitted to take
prior to the date this Amendment was executed, including without limitation with
respect to Borrower’s Liabilities, any Collateral, the Agreement, any Other
Agreement and any third parties liable in whole or in part for Borrower’s
Liabilities. This provision shall survive and continue in full force and effect
whether or not Borrower shall satisfy all other provisions of this Amendment,
the Other Agreements or the Agreement, including payment in full of Borrower’s
Liabilities.
          (b) Borrower hereby agrees that its obligation to indemnify and hold
the Releasees harmless as set forth in Paragraph 8(a) of this Amendment shall
include an obligation to indemnify and hold the Releasees harmless with respect
to any and all liabilities, obligations, losses, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever
incurred by the Releasees, or any of them, whether direct, indirect or
consequential, as a result of or arising from or relating to any proceeding by,
or on behalf of, any Person, including, without limitation, officers, directors,
agents, trustees, creditors, partners or shareholders of Borrower, whether
threatened or initiated, asserting any claim for legal or equitable remedy under
any statute, regulation or common law principle arising from or in connection
with the negotiation, preparation, execution, delivery, performance,
administration and enforcement of this Amendment or any other document executed
in connection herewith. The foregoing indemnity shall survive the payment in
full of the Borrower’s Liabilities and the termination of this Amendment, the
Agreement and the Other Agreements.

5



--------------------------------------------------------------------------------



 



     9. Fees and Expenses. Borrower agrees to pay on demand all costs, fees and
expenses of or incurred by the Agent in connection with the evaluation,
negotiation, preparation, execution and delivery of this Amendment and the other
instruments and documents executed and delivered in connection with the
transactions described herein (including the filing or recording thereof),
including, but not limited to, the reasonable fees and expenses of counsel for
the Agent, search fees and taxes payable in connection with this Amendment and
any future amendments to the Agreement.
     10. Counterparts. This Amendment may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
[SIGNATURE PAGE FOLLOWS]

6



--------------------------------------------------------------------------------



 



(Seventeenth Amendment to Loan and Security Agreement Signature Page)
     IN WITNESS WHEREOF, the parties hereto have duly executed this Seventeenth
Amendment to Loan and Security Agreement as of the date first above written.

            SIGMATRON INTERNATIONAL, INC.
      By:   /s/ Linda K. Blake       Its:  Chief Financial Officer             

            LASALLE BANK NATIONAL
ASSOCIATION, for itself and as Agent
      By:   /s/ Eileen Roethler       Its:  Vice President             

            NORTH SHORE COMMUNITY BANK &
TRUST, as a Bank
      By:   /s/ Thomas E. Fredricksen       Its:  Vice President           

 